38, 43 (2007). We therefore conclude that the district court did not err in
denying appellant's motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                  J.
                                   Douglas



                                   Saitta


cc: Hon. Patrick Flanagan, District Judge
     Doyle Chase Barnett
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                     2